
	
		I
		111th CONGRESS
		2d Session
		H. R. 5723
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 100 Broadway in Lynbrook, New York, as the Navy
		  Corpsman Jeffrey L. Wiener Post Office Building.
	
	
		1.Navy Corpsman Jeffrey L.
			 Wiener Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 Broadway in Lynbrook, New York, shall be known and
			 designated as the Navy Corpsman Jeffrey L. Wiener Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Navy
			 Corpsman Jeffrey L. Wiener Post Office Building.
			
